Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 10/11/20 have been fully considered and are and are persuasive.  Therefore, the previous rejection has been withdrawn given the lack of consideration of dependent claims 6, 13, and 19, respectively. The Examiner has now re-examined claims 1-20 and considered claims 6, 13, and 19 for the first time.  The prior art of record still applies to Examiner’s rejection of the claims and also applies to claims 6, 13, and 19 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al., U.S. Patent Publication  2012/0229775 (hereinafter “Peters”).
In Reference to Claim 1: 
Peters discloses a hydraulic power pack for use in a hydraulic system, the hydraulic power pack comprising: a reservoir (242) configured to receive hydraulic fluid; 
In Reference to Claim 2: 
Peters further discloses a motor (232) coupled to the variable speed drive and the pump(234) ), the motor being configured to drive the pump in accordance with the pump control signal. See, Figure 11.
In Reference to Claim 3: 
Peter further discloses hydraulic power pack recited in claim 1, wherein the hydraulic fluid sensor is a pressure sensor (246).
In Reference to Claim 5: 
Peter further discloses a heat exchanger (276) in fluid communication with the pump to facilitate heat transfer in relation to the hydraulic fluid flowing there through. See, Figure 8. 
In Reference to Claim 6: 

In Reference to Claim 8:
Peter discloses a hydraulic system comprising: a reservoir (242) configured to receive hydraulic fluid; a pump (234) in communication with the reservoir and configured to pump hydraulic fluid from the reservoir; a hydraulic actuator (68) including a cylinder and a piston moveable (Via 74) within the cylinder, the piston and cylinder collectively defining a first chamber and a second chamber; a direction control valve (258 or 261) in communication with the pump, the reservoir and the hydraulic actuator, the direction control valve being transitional between a first position and a second position, in the first position, the direction control valve directs fluid from the pump into the first chamber, and exhausts the second chamber by directing fluid therefrom toward the reservoir, in the second position, the direction control valve directs fluid from the pump into the second chamber, and exhausts the first chamber by direction fluid therefrom toward the reservoir; a hydraulic fluid sensor downstream of the pump and upstream of the 
In Reference to Claim 9: 
Peter further discloses a motor coupled to the variable speed drive and the pump, the motor being configured to drive the pump in accordance with the pump control signal. See, Figure 11.
In Reference to Claim 10: 
Peters further discloses wherein the hydraulic fluid sensor is a pressure sensor (246).
In Reference to Claim 11: 
Peters further disclose wherein the intermediate features disposed between the fluid reservoir and the heat exchanger such as a filters.  See, Paragraph [0065].
In Reference to Claim 12:
Peters further discloses a heat exchanger (276) in fluid communication with the pump to facilitate heat transfer in relation to the hydraulic fluid flowing there through.
In Reference to Claim 13: 
Peter further discloses a pressure relief valve (348 as labeled and also found in the valve circuit before actuator (324); both designed to prevent over pressurization in actuator 325 and actuator motor 320) in fluid communication with the pump (304) and 
In Reference to Claim 15:
Peters discloses a method comprising the steps of: pumping hydraulic fluid from a reservoir (242) to a hydraulic actuator (74); sensing a pressure (via 246) of the hydraulic fluid flowing from the pump to the hydraulic actuator; generating a pump control signal (248) at a variable speed drive operatively coupled to the pump based on the sensed pressure; and modifying the speed of the pump based on the pump control signal received from the variable speed drive. See, Figure 11.
In Reference to Claim 16:
Peters further discloses the step of operating a motor coupled to the variable speed drive and the pump, the motor being configured to drive the pump in accordance with the pump control signal. See, Figure 11.
In Reference to Claim 18: 
Peters further discloses the step of exchanging heat (via 276) with the hydraulic fluid.


In Reference to Claim 19: 
Peters further discloses further the step of transitioning a pressure relief valve (348 as labeled and also found in the valve circuit before actuator (324); both designed to prevent over pressurization in actuator 325 and actuator motor 320) between a closed position and an open position, in the closed position, hydraulic fluid is restricted from flowing through the pressure relief valve, and in the open position, hydraulic fluid is capable of flowing through the pressure relief valve and toward the reservoir (not labeled but shown in Figure 9) , the pressure relief valve being configured to transition from the closed position toward the open position in response to pressure upstream of the pressure relief valve being higher than a prescribed pressure threshold.

Claim(s) 1 and 4, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barden et al., U.S. Patent Publication 2013/0153038 (hereinafter “Barden”).
In Reference to Claim 1: 
A hydraulic power pack for use in a hydraulic system, the hydraulic power pack comprising: a reservoir (20) configured to receive hydraulic fluid; a pump (64) in communication with the reservoir and fluidly connectable to the hydraulic system, the pump being configured to pump hydraulic fluid from the reservoir into the hydraulic system when connected thereto; a hydraulic fluid sensor (40 and 44) fluidly connectable to the hydraulic system to sense a fluid characteristic of the hydraulic fluid within the hydraulic system; a variable speed drive (66) operatively coupled to the pump and the hydraulic fluid sensor to receive sensor data therefrom, the variable speed drive being 
In Reference to Claim 4: 
Barden further discloses comprising a filter (30) in fluid communication with the pump to filter impurities from the hydraulic fluid as the hydraulic fluid flows through the filter.
In Reference to Claim 15: 
Barden discloses a method of operating a hydraulic system, the method comprising the steps of: pumping hydraulic fluid from a reservoir (20)  to a hydraulic actuator (42); sensing a pressure (40) of the hydraulic fluid flowing from the pump to the hydraulic actuator; generating a pump control signal (via 48) at a variable speed drive (66) operatively coupled to the pump (64) based on the sensed pressure; and modifying the speed of the pump based on the pump control signal received from the variable speed drive.
In Reference to Claim 17: 
Barden further discloses the step of filtering (via 30) impurities from the hydraulic fluid.

Allowable Subject Matter
Claim 7, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.11







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DANIEL S COLLINS/Examiner, Art Unit 3745